Citation Nr: 0214177	
Decision Date: 10/11/02    Archive Date: 10/17/02	

DOCKET NO.  99-14 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than June 11, 1996, 
for the award of service connection for arteriosclerotic 
heart disease (ASHD) with hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to June 1968.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1997 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California that granted service 
connection for ASHD and assigned a total (100%) rating for 
that disability, effective from June 11, 1996. 


FINDINGS OF FACT

1.  A letter from the veteran received June 11, 1996, was the 
earliest communication from him which may reasonably be 
construed as a claim of service connection for ASHD, 
including as due to service-connected PTSD.

2.  The RO awarded service connection for ASHD with 
hypertension effective from June 11, 1996.


CONCLUSION OF LAW

An effective date prior to June 11, 1996, for the award of 
service connection for ASHD with hypertension is not 
warranted.  38 U.S.C.A. §§ 5101(a), 5110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background.

Service medical records do not show ASHD, and there is no 
evidence that such disease was manifested in the first 
postservice year.  The veteran did not file a claim seeking 
service connection for ASHD or hypertension at the time.  In 
October 1994, the veteran filed a claim seeking service 
connection for PTSD.  That claim made no reference to any 
form of heart disorder.  Service connection for PTSD was 
awarded by a May 1995 rating decision.  

In a letter received June 11, 1996, the veteran stated that 
he was having additional difficulties with his PTSD that had 
contributed "immensely to the two heart attacks I have 
survived."  Although he did not specify that he was seeking 
secondary service connection for ASHD, the RO (correctly) 
construed this statement as a claim of secondary service 
connection for ASHD.  Following additional development, the 
RO awarded service connection for ASHD with hypertension, 
rated totally disabling, effective June 11, 1996.

The veteran has asked the VA to find the heart disease to be 
found ancillary to his PTSD claim in that he was suffering 
from the condition at the time of his initial claim for 
service connection for PTSD.  In essence, it is contended 
that he should be awarded service connection for the heart 
disorder on the day he filed his claim for PTSD because the 
PTSD caused the heart disorder.  The veteran submitted 
records showing that PTSD and ASHD existed prior to June 
1996. 

At a hearing before a hearing officer at the RO in June 1999, 
the veteran testified that he did not file a claim seeking 
service connection for his heart disorder earlier because the 
VA was not accepting or recognizing these claims and that he 
was told he would be just wasting his time and adding to his 
overall PTSD distress.  

Written argument by the veteran's representative was 
submitted in September 2002.

II.  The Duty to Assist.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA applies in the instant case.  
VAOPGCPREC 11-2000.  However, the Board finds that pertinent 
mandates of the VCAA and implementing regulations are met.  

Well-groundedness is not an issue.  An April 1998 rating 
decision and an August 1999 supplemental statement of the 
case advised the veteran and his representative of the 
applicable laws and regulations.  As the law (of which the 
veteran was notified) is dispositive in this matter, VA has 
no further duty to inform the veteran what evidence he is 
responsible for obtaining.  The critical facts are not in 
dispute.

The veteran is not prejudiced by the Board's consideration of 
the appeal based on the current record; a remand to advise 
him of the provisions of the VCAA and implementing 
regulations in greater detail would serve no useful purpose, 
but would merely cause needless delay.

III. Analysis

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
A specific claim in the form prescribed by the Secretary 
........must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary.  38 U.S.C.A. § 5101(a).  

The veteran contends that the date of receipt of his initial 
claim of service connection for PTSD should be the effective 
date of the award of compensation for the medical condition 
(ASHD) caused by the PTSD.  The pertinent facts are not in 
dispute, and the law, specifically 38 U.S.C.A. §§ 5101 & 
5110, is dispositive in this matter.  Together, these two 
Sections mandate that a claim must be specific, and that the 
effective date of an award shall not be earlier than the date 
of receipt of the claim (emphasis added).  Here, the first 
communication from the veteran specifying a claim of service 
connection for ASHD was his letter received June 11, 1996.  
There is no legal basis for entitlement to benefits for ASHD 
prior to that date. 

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  The fact that the 
veteran's PTSD caused his ASHD with hypertension is 
irrelevant.  The record does not include any communication 
from the veteran or his representative received prior to June 
1996 that may reasonably be construed as an indication he was 
seeking service connection for ASHD.  The veteran conceded 
this fact at the hearing before a hearing officer at the RO 
in June 1999.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, the 
Board should deny an appeal because of an absence of a legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The veteran has failed to 
allege facts which meet the criteria in the law or 
regulations, and his claim must be denied.


ORDER

An effective date earlier than June 11, 1996, for the award 
of service connection (and compensation) for ASHD with 
hypertension is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

